Order entered September 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01056-CV


                 IN RE CATAPULT REALTY CAPITAL, L.L.C., Relator


                  Original Proceeding from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05600-B

                                           ORDER
       Before the Court is relator’s petition for writ of mandamus. However, relator failed to

comply with Texas Rule of Appellate Procedure 52.7(c).

       The Court ORDERS relator to file a record that complies with rule 52.7(c) by September

9, 2019.

       The Court also REQUESTS that the real parties in interest and respondent file their

responses, if any, to the petition for writ of mandamus by September 9, 2019.



                                                     /s/   LANA MYERS
                                                           PRESIDING JUSTICE